Citation Nr: 1750704	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with diabetic nephropathy, to include whether a separate compensable rating for nephropathy is warranted.


REPRESENTATION

Veteran represented by: 	Jeffrey T. McGuire, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1967 to December 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. During the course of the appeal, the claims file was transferred to the RO in Winston-Salem, North Carolina.

In September 2010, the Veteran testified at a Travel Board hearing at the RO in Pittsburgh, Pennsylvania before the undersigned. 

In December 2010, the Board remanded the case for additional evidentiary development, to include consideration of whether separate compensable ratings should be assigned for any complications of diabetes mellitus, type II. 

In March 2016, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, each assigned at 10 percent disabling. These determinations were not appealed. 

In August 2016 and February 2017, the case was again remanded for additional development.

In a May 2017 rating decision, the Veteran was granted service connection for peripheral neuropathies of the right and left upper extremities and assigned separate 20 percent ratings.  As the Veteran has not appealed these ratings, they are not before the Board for review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the use of insulin, oral hypoglycemic agents, and restricted diet; regulation of activities is not medically required, and the Veteran has been encouraged to increase exercise and lose weight throughout the appeal period.

2.  The Veteran does not have albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling due to the diabetic nephropathy. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a separate compensable rating for diabetic nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7541 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

The Veteran was provided with the relevant notice and information. He has not alleged any notice deficiency during the adjudication of that claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For his increased rating claim, the Veteran was afforded adequate VA examinations that considered his medical history, his treatment records, a physical examination of the Veteran, and a review of his symptoms in accordance with the schedular criteria.  

Finally, the Board finds that the AOJ sufficiently complied with the remand directives of the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Law and analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an increase in disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that his diabetes mellitus is more severe than the currently assigned evaluation of 20 percent.  Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet. The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities. "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities." Id. Medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note (1) (2016). In this regard, the RO has already separately rated the complications of diabetes mellitus. Specifically, the Veteran is service-connected and separately rated for peripheral neuropathy of the bilateral upper and lower extremities.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Stated another way, if a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component. Id. 

 In an August 2005 statement, the Veteran requested an increased rating for his diabetes.  He stated that his diabetes was assessed as uncontrolled despite his treatment with insulin.  The Veteran also stated that he has kidney problems associated with his diabetes and that he was started on a diet and exercise program in October 2004.  

In an August 2005 treatment record, the nurse stated "I guess that he passes sugar in his urine, which takes out too much water - maybe also his diabetes has injured his kidney function." 

The Veteran was afforded a VA examination for his diabetes in October 2005.  The Veteran denied episodes of or hospitalization for ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran was not restricted to his diabetic diet and frequently ate sugar and candies and that the Veteran's weight was not stable and he gained 10 to 20 pounds yearly.  He had no restriction of activities due to his diabetes.  The Veteran used insulin twice daily but his blood sugar remained uncontrolled.  He visited his diabetic care provider every three months.  

Regarding a nephropathy, the examiner opined that the Veteran's kidney problems are secondary to his diabetes as he had "increased excretion of microalbumin in the urine that is the manifestation of diabetic nephropathy and he was started on medicine since then, microalbumin is reduced and now is within normal range."  

The Veteran's 20 percent rating for diabetes was continued in a February 2006 rating decision.  The RO acknowledged that a diagnosis of diabetic nephropathy was showed but that VA examination results did not support a compensable evaluation. 

In a January 2007 letter from the Veteran's medical practice, W.T., M.D. stated that the Veteran's diabetes has increased in severity.  Specifically, he was started on insulin in October 2004, yet his diabetes is not well controlled.  He has been on a restricted diet since 2002 and had regulation of activities since April 2002, when the Veteran was advised that he should be exercising, and was to be provided with written exercises.  Regarding nephropathy, Dr. T. stated that the Veteran had elevated protein levels in his urine from 2002 through 2006.  He acknowledged that the records have not shown hyalin, granular casts, or significant red blood cells.  The Veteran did have transient edema and high blood pressure readings. He had also been on Lisinopril therapy since September 2003.  

In a September 2007 addendum statement, Dr. T. stated that the Veteran's diabetes continued to be treated with insulin twice daily.  He also continued to take Lisinopril and had a blood pressure reading of 160/98 in August 2007.  He has also had albuminuria and transient edema, as discussed in the January 2007 letter.  

In September 2010, the Veteran appeared at a Board hearing.  The Veteran argued that his diabetes should be rated at 40 percent because he has physical restrictions and limitations.  Specifically, the Veteran testified that he could not do exercise or other activities that may be dangerous to his feet and legs because of his neuropathy.  He also is limited in standing and walking due to his leg and back problems.  With regard to his diet, the Veteran said that he was told to decrease his calories and eat more fruits and vegetables.  The Veteran also stated that he does not have hypoglycemia but that when his blood sugar is high, he experiences blurred vision and gets hot and sweaty and needs to take insulin and lay down.     

The Veteran was afforded a VA examination in February 2016.  The examiner found that the Veteran's diabetes was managed by a restricted diet, oral hypoglycemic agents, and required insulin.  The Veteran's diabetes did not require regulation of his activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month and had no hospitalizations for ketoacidosis or hypoglycemic reactions in the prior 12 months.  The Veteran also did not have progressive unintentional weight loss of loss of strength due to his diabetes.  

The Veteran also underwent a kidney examination in February 2016.  The examiner noted a diagnosis of diabetic nephropathy.  The Veteran had microalbuminuria and was currently medicating with lisinopril.  The examiner also found that the Veteran had renal dysfunction with proteinuria and edema but did not require regular dialysis.  The Veteran did not have hypertension or heart disease due to his kidney condition and the examiner noted that his renal tubular disorder was not symptomatic and he did not have frequent attacks of colic with infection.  The Veteran did not have kidney, ureteral, or bladder calculi, recurrent symptomatic urinary tract or kidney infections, kidney transplant or removal, or benign or malignant neoplasm.  Laboratory testing showed normal BUN creatinine, and his Estimated Glomerular Filtration Rate (eGFR) was reported as normal.  

At an April 2017 VA examination, the examiner found that the Veteran's diabetes was managed by a restricted diet, oral hypoglycemic agents, and required insulin.  The Veteran's diabetes did not require regulation of his activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month and had no hospitalizations for ketoacidosis or hypoglycemic reactions in the prior 12 months.  The Veteran had progressive unintentional weight loss of loss of strength due to his diabetes, but the percentage of loss was unknown, although he reported losing 20 pounds in the prior six months.

The examiner provided an opinion regarding the Veteran's diabetic nephropathy.  Specifically, the examiner stated that the laboratory results pertaining to the Veteran's kidney function for three years appeal normal with the exception of elevated urine microalbumin.  The Veteran's blood pressure readings were within normal range.  In April 2017, the Veteran had an elevated glucose levels in his urine.  Proteinuria, creatinine, eGFR, and urea nitrogen were all within normal range.   Regarding his nephropathy, the examiner also found that the Veteran had renal dysfunction but did not require regular dialysis, had no signs or symptoms, no hypertension or heart disease, no symptomatic renal tubular disorder, and no frequent attacks of colic with infection.  The Veteran also had no urolithiasis, recurrent kidney or urinary tract infections, kidney removal or transplant, and tumors or neoplasms.  

After a review of the evidence of record, the Board finds that the Veteran's diabetes does not warrant a rating in excess of the 20 percent currently assigned.  Specifically, although the evidence shows that his diabetes mellitus has required insulin and a restricted diet, the evidence of record does not establish that the Veteran's activities are regulated for medical reasons. All the VA examiners opined that there was no restriction of activities and there is no indication of such a restriction in the treatment records. 

The Board has considered the Veteran's statements with regard to his disability. The Veteran has indicated that his doctor has advised him not to do strenuous exercises and that he cannot do long walks or other activities affecting his legs and feet. The Veteran is competent to report his symptoms and to report what a doctor told him and the Board finds the Veteran to be credible. Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, regulation of activities must be shown by medical evidence. The VA examination reports and VA outpatient medical records of record do not provide any notations or findings indicating that the Veteran has been instructed to restrict his activities by avoiding strenuous occupational and recreational activities due to his diabetes mellitus. The medical findings regarding regulation of activities are more probative than the Veteran's lay assertions.  Therefore, a 40 percent disability evaluation for diabetes mellitus is not warranted because regulation of activities is not shown. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).  While one private examiner reportedly listed the Veteran's activities as restricted, that examiner was also going to provide exercises for the Veteran to do.  The fact that he has some physical limitations that make certain exercises difficult does not meet the definition of restriction of activities as set forth above.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's diabetic nephropathy.  The Board acknowledges that the Veteran's service-connected diabetes mellitus includes nephropathy as a complication. As stated above, complications of diabetes are to be rated separately if they are compensable under the schedular criteria.  Nephropathy is evaluated according to the rating criteria for renal dysfunction. Under those criteria, a 30 percent rating is warranted for constant or recurring albumin with casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.115a.  A noncompensable rating is for assignment where there is albumin and casts with a history of acute nephritis; or hypertension non-compensable under diagnostic code 7101.  Id.  Here, while there have been occasional elevated blood pressure ratings, there has been no finding of hypertension related to the renal impairment.

Although the Vetera n has a diagnosis of diabetic nephropathy, the evidence does not show that the Veteran's symptoms meet the criteria for a compensable rating.  Specifically, neither the Veteran's treatment records nor the VA examination reports show no evidence of albumin constant or recurring with hyaline and granular casts or red blood cells and no evidence of transient or slight edema.  Finally, although the Veteran had some elevated blood pressure readings, there is no evidence in the treatment records or VA examination reports that he had hypertension with blood pressure readings of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or was an individual with a history of diastolic pressure predominantly 100 or more who required continuous medication for control.  Based upon this evidence, the Board finds that the criteria for a separate compensable rating for renal dysfunction have not been met.



ORDER

Entitlement to an increased rating for diabetes mellitus with diabetic nephropathy in excess of 20 percent is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


